Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

July 25, 2011

 

among

 

MANHATTAN BANCORP

 

The Lenders Party Hereto

 

and

 

CARPENTER FUND MANAGEMENT COMPANY, LLC,
Administrative Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01.   Defined Terms

1

SECTION 1.02.   Terms Generally

13

SECTION 1.03.   Accounting Terms; GAAP

13

 

 

ARTICLE II THE CREDITS

13

 

 

SECTION 2.01.   Commitments

13

SECTION 2.02.   Loans and Borrowings

14

SECTION 2.03.   Requests for Borrowings

14

SECTION 2.04.   Funding of Borrowings

14

SECTION 2.05.   Termination and Reduction of Commitments

15

SECTION 2.06.   Repayment of Loans; Evidence of Debt

15

SECTION 2.07.   Prepayment of Loans

16

SECTION 2.08.   Mandatory Prepayments

16

SECTION 2.09.   Fees

17

SECTION 2.10.   Interest

17

SECTION 2.11.   Taxes

17

SECTION 2.12.   Payments Generally; Pro Rata Treatment

18

SECTION 2.13.   Collateral

19

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

19

 

 

SECTION 3.01.   Organization; Powers

20

SECTION 3.02.   Authorization; Enforceability

20

SECTION 3.03.   Capitalization

20

SECTION 3.04.   Subsidiaries of the Borrower

21

SECTION 3.05.   Subsidiaries of the Bank of Manhattan

21

SECTION 3.06.   Governmental Approvals; No Conflicts

21

SECTION 3.07.   Relationship to Lenders

21

SECTION 3.08.   Financial Condition; No Material Adverse Effect

21

SECTION 3.09.   Properties

22

SECTION 3.10.   Litigation and Environmental Matters

22

SECTION 3.11.   Compliance with Applicable Laws; Operating Authorities

23

SECTION 3.12.   Bank Secrecy Act; Patriot Act

24

SECTION 3.13.   Taxes

24

SECTION 3.14.   ERISA

24

SECTION 3.15.   Disclosure

24

SECTION 3.16.   Investment Company Act

25

SECTION 3.17.   Subsidiaries

25

SECTION 3.18.   Solvency

25

 

i

--------------------------------------------------------------------------------


 

SECTION 3.19.   Federal Regulations

25

 

 

ARTICLE IV CONDITIONS

25

 

 

SECTION 4.01.   Effective Date

25

SECTION 4.02.   Each Borrowing

26

 

 

ARTICLE V AFFIRMATIVE COVENANTS

26

 

 

SECTION 5.01.   Financial Statements; Ratings Change and Other Information

26

SECTION 5.02.   Notices of Material Events

27

SECTION 5.03.   Existence; Conduct of Business

28

SECTION 5.04.   Payment of Obligations

28

SECTION 5.05.   Priority; Compliance

29

SECTION 5.06.   Collateral

29

SECTION 5.07.   Offering

29

SECTION 5.08.   Insurance

29

 

 

ARTICLE VI NEGATIVE COVENANTS

29

 

 

SECTION 6.01.   Financial Conditions Covenants

29

SECTION 6.02.   Indebtedness

30

SECTION 6.03.   Liens

30

SECTION 6.04.   Fundamental Changes

30

SECTION 6.05.   Investments, Loans, Advances, Guarantees and Acquisitions

30

SECTION 6.06.   Limitation on Transactions with Affiliates

31

SECTION 6.07.   Limitation on Sale of Assets

31

SECTION 6.08.   Limitation on Leases

31

SECTION 6.09.   Restricted Payments

31

SECTION 6.10.   Restrictive Agreements

32

SECTION 6.11.   Capital Stock

32

 

 

ARTICLE VII EVENTS OF DEFAULT

32

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

34

 

 

ARTICLE IX MISCELLANEOUS

36

 

 

SECTION 9.01.   Notices

36

SECTION 9.02.   Waivers; Amendments

37

SECTION 9.03.   Expenses; Indemnity; Damage Waiver

38

SECTION 9.04.   Successors and Assigns

39

SECTION 9.05.   Survival

40

SECTION 9.06.   Counterparts; Integration; Effectiveness

40

SECTION 9.07.   Severability

40

SECTION 9.08.   Right of Setoff

41

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process

41

SECTION 9.10.   WAIVER OF JURY TRIAL

41

SECTION 9.11.   Headings

42

SECTION 9.12.   Confidentiality

42

SECTION 9.13.   Interest Rate Limitation

42

 

 

SCHEDULES:

 

Schedule 1.01 — Addresses of Notices; Commitments; Percentage Shares

 

Schedule 3.04 — Subsidiaries

 

Schedule 6.02 — Existing Indebtedness

 

Schedule 6.06 — Transactions with Affiliates

 

Schedule 6.10 — Existing Restrictions

 

 

 

EXHIBITS:

 

Exhibit A:

Stock Pledge Agreement

 

( The Company agrees to furnish supplementally a copy of any omitted schedule or
similar attachment to the Commission upon request. )

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 25, 2011, by and among Manhattan Bancorp, a
California corporation (the “Borrower”), the LENDERS party hereto, and Carpenter
Fund Management Company, LLC, a Delaware limited liability company, as
Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested loans of up to an aggregate amount of
$7,000,000 to finance additional investments by the Borrower in one or more of
its Subsidiaries; and

 

WHEREAS, the Lenders are willing to make Loans to the Borrower, subject to the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Administrative Agent” means Carpenter Fund Management Company, LLC, in its
capacity as administrative agent for the Lenders hereunder.

 

“Affiliate” means, with respect to a specified Person, another Person, when the
Borrower is such specified Person, that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Group” means an “affiliated group” as defined under
Section 1504(a) of the Code.

 

“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Applicable Law” shall mean any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable, in the case of the Borrower to the Borrower
or its properties, assets, officers, directors, employees or agents (in
connection with such officers’, directors’, employees’ or agents’ activities on
behalf of it); in the case of the Bank, to the Bank or its properties, assets,
officers, directors, employees or agents (in connection with such officers’,
directors’, employees’ or agents’ activities on behalf of it) and, in the case
of the Manager or Investors, to the Manager or Investors or their respective
properties, assets, employees or agents (in connection with such employees’ or
agents’ activities on behalf of it).

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means a fixed interest rate of 8.0% per annum.

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property by the Borrower or any Subsidiary (excluding any such Disposition
permitted by clause (a) or (b) of Section 6.07) that yields Net Cash Proceeds to
the Borrower or any Subsidiary (valued at the initial principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) in
excess of $100,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form approved
by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
the earlier of the Maturity Date and December 31, 2011.

 

“Bank of Manhattan” means Bank of Manhattan, N.A., a national banking
association and a wholly-owned Subsidiary of Borrower.

 

“Borrower” means Manhattan Bancorp, a California corporation.

 

“Borrowing” means any credit extended to Borrower pursuant to this Credit
Agreement.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized or required by
law to remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests or Capital Stock in a limited liability company,
limited partnership or other

 

2

--------------------------------------------------------------------------------


 

Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Capital Stock representing more
than 20% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Borrower, other than any acquisitions of
Capital Stock by Administrative Agent or its Affiliates; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated or Administrative
Agent or its Affiliates; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group other than Administrative Agent or its
Affiliates.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be (a) reduced from time to time hereunder
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 1.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $7,000,000.  The
aggregate amount of the Lenders’ Commitments shall be reduced to $5,000,000 on
December 31, 2011.

 

“Comptroller” means United States Comptroller of the Currency.

 

“Consolidated Net Worth” means as at any date, all amounts included under common
shareholders’ equity on a consolidated balance sheet of the Borrower as at such
date, as determined on a consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

3

--------------------------------------------------------------------------------


 

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Employee Agreement” means any written or oral employment agreements, policies,
practices or manuals relating to the employment of any officer, director,
employee, contingent worker (including, without limitation, leased and temporary
workers and independent contractors), or agent of the Borrower or the Bank of
Manhattan.

 

“Environmental Law” means any Applicable Law relating to Hazardous Materials,
industrial hygiene or to the environmental conditions on, under or about any
property of the Borrower or a Subsidiary.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Incentive Plans” shall mean the 2007 Stock Option Plan and the 2010
Equity Incentive Plan of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice

 

4

--------------------------------------------------------------------------------


 

relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.11(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.11(a).

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of San Francisco, or, if such rate is not so published
for any day that is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or the applicable Federal Reserve Bank acting under delegated authority.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” has the meaning set forth in Section 5.01.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the

 

5

--------------------------------------------------------------------------------


 

United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
FINRA.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government.  The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of
the California Health and Safety Code Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8 (Carpenter Presley
Tanner Hazardous Substance Account Act), (iii) defined as a “hazardous
material,” “hazardous substance,” or “hazardous waste” under Section 25501 of
the California Health and Safety Code, Division 20, Chapter 6.95 (Hazardous
Materials Release Response Plans and Inventory), (iv) defined as a “hazardous
substance” under Section 25281 of the California Health and Safety Code,
Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
Division 4, Chapter 20, (viii) designated as a “hazardous substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1317),
(ix) defined as a “hazardous waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903),
or (x) defined as a “hazardous substance” pursuant to Section 101 of CERCLA.

 

6

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than bank deposits of Bank of Manhattan accepted or other borrowings
incurred by Bank of Manhattan in the ordinary course of business), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning set forth in Section 9.12.

 

“Initial Loan” has the meaning set forth in Section 2.02(b).

 

“Interest Payment Date” means the Maturity Date.

 

“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder, as such may be amended from time to
time.

 

“Knowledge of the Borrower” shall mean the actual knowledge of the Borrower’s
President, Chief Financial Officer and Chief Credit Officer after reasonable
investigation.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Liability” means and includes for any Person all items of indebtedness
(including, without limitation, capitalized lease obligations), whether direct,
indirect or contingent, which, in accordance with GAAP, would be included in
determining liabilities as shown on the liability side of a balance sheet of
such Person as of the date as of which indebtedness is to be determined, and
also includes all indebtedness and liabilities of others assumed or guaranteed
by such Person or in respect of which such Person is secondarily or contingently
liable (other than by endorsement of instruments in the course of collection),

 

7

--------------------------------------------------------------------------------


 

whether by reason of any agreement to acquire such indebtedness or to supply or
advance sums or otherwise, and any guarantee of any such item of indebtedness or
any other obligation or any assurance with respect to the financial condition of
any other Person, including without limitation any purchase or repurchase
agreement or keep-well, take or-pay or other arrangement of whatever nature
having the effect of assuring or holding harmless any Person against loss with
respect to any obligation of such other Person (but not including endorsements
of instruments for deposit or collection in the ordinary course of business).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Stock Pledge and Security Agreement
and any other documents to be executed and delivered in connection with this
Agreement or the Transactions.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans made hereunder
or banking deposits accepted by Bank of Manhattan in the ordinary course of
business), of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000.

 

“Maturity Date” means June 30, 2012 or such earlier date as a Loan shall be
required to be paid hereunder.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received)

 

8

--------------------------------------------------------------------------------


 

of such Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to this Agreement) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“Offering” has the meaning set forth in Section 5.07.

 

“Optional Loan” has the meaning set forth in Section 2.02(c).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 6.03;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.03;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  deposits of Bank of Manhattan to secure
deposit accounts of governmental agencies; and

 

9

--------------------------------------------------------------------------------


 

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness, except for Indebtedness as to which the
net proceeds are used to repay the Loans.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of Bank of Manhattan
or any commercial bank organized under the laws of the United States of America
or any State thereof which has a combined capital and surplus and undivided
profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940 and
(ii) have portfolio assets of at least $5,000,000,000; and

 

(f)                                    investments made by Bank of Manhattan in
loans or investment securities consistent with the loan and investment policies
of Bank of Manhattan in effect on the date hereon as previously disclosed to
Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean (i) any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, (ii) any other employee benefit plan (including, without
limitation, profit sharing, pension, deferred compensation, change-in-control,
bonus, stock option, stock purchase, severance, retainer, consulting,
“cafeteria” benefits under Section 125 of the Code, health, welfare or incentive
plan or agreement whether legally binding or not (written or oral), including

 

10

--------------------------------------------------------------------------------


 

any post-employment benefits), (iii) any plan, agreement, contract, program,
arrangement, or policy providing for “fringe benefits” to its employees,
including but not limited to vacation, paid holidays, personal leave, employee
discount, educational benefit or similar programs, and (iv) any employment
agreement..

 

“Previously Disclosed” shall mean information set forth in the Schedules and
information publicly disclosed by the Borrower in (A) its Annual Report on Form
10-K for the fiscal year ended December 31, 2010, as filed by it with the SEC on
March 30, 2011, (B) its Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2011, as filed by it with the SEC on May 12, 2011 or (C) any
Current Report on Form 8-K filed or furnished by it with the SEC since January
1, 2011 and publicly available prior to the date of this Agreement.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any Subsidiary.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary (other than dividends payable in respect of SBLF Securities),
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
in the Borrower or any option, warrant or other right to acquire any such
Capital Stock in the Borrower.

 

“Returns” means all reports, estimates, declarations of estimated tax, claims
for refund, information statements and returns required to be prepared or filed
in connection with, any Taxes, or Plan, including any schedule or attachment
thereto, and including any amendment thereof.

 

“SBLF Securities” means any shares of preferred stock issued by the Borrower to
the United States Department of the Treasury as part of the Small Business
Lending Fund.

 

“S&P” means Standard & Poor’s.

 

“Schedules” shall mean the Schedules delivered by the Borrower in connection
with this Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

“Senior Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries and any other Indebtedness subordinated in right of payment to the
principal of and interest on the Loans and the other obligations of the Borrower
hereunder, in a manner satisfactory to the Administrative Agent.

 

“Stock Pledge Agreement” means that Stock Pledge and Security Agreement executed
by the Borrower in favor of Lenders in substantially the form set forth as
Exhibit A, pursuant to which the Borrower has pledged all issued and outstanding
shares of the Bank of Manhattan as security for all Borrowings and Loans
hereunder.

 

“Subsidiary” means those entities set forth on Schedule 3.04 and any
corporation, partnership, association, limited liability company or other entity
(a) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held by the Borrower or any of its Subsidiaries, or (b) that is, as of such
date, otherwise Controlled by, the Borrower or any of the Subsidiaries.

 

“Taxes” means all taxes, however denominated, including, without limitation, any
interest, penalties or other additions that may become payable in respect
thereof, imposed by any Governmental Authority, which taxes shall include,
without limiting the generality of the foregoing, all income or profits taxes
(including, without limitation, federal income taxes and state income taxes),
alternative or add-on minimum taxes, estimated taxes, payroll and employee
withholding taxes, back up withholding and other withholding taxes, unemployment
insurance, social security taxes, sales and use taxes, value added taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation and Pension Benefit
Guaranty Corporation premiums, self dealing or prohibited transactions taxes,
customs, duties, Capital Stock taxes, and other obligations of the same or of a
similar nature to any of the foregoing, which the Affiliated Group is required
to pay, withhold or collect, whether disputed or not.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the Loans, and the use of the proceeds thereof.

 

“Warrant” means a warrant or equivalent instrument representing the right to
purchase one share of common stock of the Borrower for each share purchased in
the Offering, exercisable at the same price per share paid in the Offering and
having a term of five years.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

12

--------------------------------------------------------------------------------


 

SECTION 1.02.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.03.   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.   Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower in accordance with this
Agreement during the Availability Period in an aggregate principal amount that
will not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limit and subject to the terms and conditions
set forth herein, the Borrower may borrow and prepay Loans.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.02.   Loans and Borrowings.

 

(a)   Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments.   The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)   An initial Loan of $5,000,000 (the “Initial Loan”) shall be made at the
written request of Borrower subject to the terms and conditions of this
Agreement given to Administrative Agent not later than August 31, 2011.

 

(c)   A subsequent Loan of $2,000,000 (the “Optional Loan”) shall be made, at
the sole and exclusive option of each Lender, upon the written request of
Borrower given on or before November 30, 2011.

 

(d)   The credit under this Agreement is not a revolving credit and the only
Loans to be made by Lenders hereunder shall be made in no more than two
Borrowings, consisting of the Initial Loan and Optional Loan.  Any portion of
the Commitments that are not advanced as part of the Initial Loan or Optional
Loan shall not be available to Borrower, and any amounts repaid by Borrower for
any reason shall not be subject to further Borrowings.

 

SECTION 2.03.   Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing five (5)
Business Days before the date of funding of the proposed Borrowing.  Such
Borrowing Request shall be irrevocable and shall be in a form approved by the
Administrative Agent and signed by the Borrower.  Each written Borrowing Request
shall specify the following information:

 

(i)    the aggregate amount of the requested Borrowing;

 

(ii)    the date of such Borrowing, which shall be a Business Day; and

 

(iii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

 

SECTION 2.04.   Funding of Borrowings.

 

(a)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 11:00
a.m., Los Angeles time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Bank of Manhattan or another U.S. commercial bank designated by the
Borrower in the applicable Borrowing Request.

 

(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may, in its discretion, assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the Applicable Rate.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.05.   Termination and Reduction of Commitments.

 

(a)   Unless previously terminated, the Commitments shall terminate on the first
to occur of the end of the Availability Period and Maturity Date.

 

(b)   The initial aggregate amount of the Lenders’ Commitments shall be reduced
to $5,000,000 on December 31, 2011 if the Optional Loan has not been funded.

 

SECTION 2.06.   Repayment of Loans; Evidence of Debt.

 

(a)   The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan, plus all accrued interest, on the Maturity Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its

 

15

--------------------------------------------------------------------------------


 

registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.07.   Prepayment of Loans.

 

(a)   The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

 

(b)   The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder three Business Days before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a Loan,
the Administrative Agent shall advise the Lenders of the contents thereof.  
Each partial prepayment of principal shall be in a minimum amount of $500,000. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.10.

 

SECTION 2.08.   Mandatory Prepayments.

 

(a)   If any Capital Stock or Indebtedness shall be issued or incurred by the
Borrower (excluding any Indebtedness incurred in accordance with Section 6.02
and excluding the issuance of SBLF Securities), an amount equal to 100% of the
Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward prepayment of the Loans as set forth in Section 2.08(c).

 

(b)   If on any date the Borrower shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event by the Borrower or any Subsidiary then the Net Cash
Proceeds received by the Borrower as a result thereof shall be applied on the
date of receipt by the Borrower thereof toward prepayment of Loans as set forth
in Section 2.08(c).  The Borrower shall use its best efforts to cause any
Subsidiary to distribute to the Borrower its ratable share of the Net Proceeds
from any such Asset Sale or Recovery Event, consistent with the requirements of
all Governmental Authorities.

 

(c)   The application of any prepayment pursuant to this Section 2.08 shall be
made, first, to the Initial Loan and, second, to the Optional Loan.  Each
prepayment of the Loans under this Section 2.08 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

16

--------------------------------------------------------------------------------


 

SECTION 2.09.   Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of the Lenders a commitment fee of $100,000 on the date of
execution of this Agreement.  In the event that the Lenders shall agree to make
and the Borrower shall request the Optional Loan, an additional fee of $40,000
shall be paid by the Borrower to Administrative Agent for the account of the
Lenders, which fee shall be paid upon the first to occur of the issuance of a
commitment by Lenders to provide the Optional Loan following receipt of the
request of the Borrower or funding of the Optional Loan.

 

SECTION 2.10.   Interest.

 

(a)   The Loans comprising each Borrowing shall bear interest at the Applicable
Rate.

 

(b)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to the Applicable Rate plus 5.0%.

 

(c)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (b) of this Section shall be
payable on demand and accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

 

(d)   All interest hereunder shall be computed on the basis of a year of 360
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

SECTION 2.11.   Taxes.

 

(a)   Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including

 

17

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f)   If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.11, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.11 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

SECTION 2.12.   Payments Generally; Pro Rata Treatment.

 

(a)   The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.11
or otherwise) prior to 12:00 noon, Los Angeles time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Five Park Plaza,
Suite 950 Irvine, California 92614, or to

 

18

--------------------------------------------------------------------------------


 

such account as may be designated by Administrative Agent at a commercial
banking institution and otherwise in accordance with such payment instructions
as may be delivered to the Borrower by the Administrative Agent.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c)   [Intentionally deleted.]

 

(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.12(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.13.   Collateral.  All Borrowings and Loans shall be secured by the
collateral described in the Stock Pledge Agreement.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that as of the date of this
Agreement, and as of the date of each request for a Borrowing hereunder
respecting the Initial Loan and Optional Loan, the statements contained in this
Article III are and shall be true and correct, except as set forth in the
Schedules or as otherwise Previously Disclosed.  Whether or

 

19

--------------------------------------------------------------------------------


 

not specifically required by the specific terms of this Article III or
otherwise, the Borrower may modify the representations and warranties contained
in this Agreement by disclosing relevant facts in the Schedules; provided,
however, that for any such disclosure to be effective, it must indicate the
specific section of this Agreement to which it relates (provided that any
information set forth in any one Schedule shall be deemed to apply to each other
applicable section thereof if its relevance to the information called for in
such section is reasonably apparent).

 

SECTION 3.01.   Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02.   Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action.  This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.   Capitalization.  The capitalization of the Borrower consists of
the following:

 

(a)   Common Stock.  A total of (i) 30,000,000 authorized shares of Common
Stock, of which 3,987,631 shares are issued and outstanding, and (ii) 10,000,000
authorized shares of Preferred Stock, no par value, of which no shares are
issued and outstanding.  All such issued and outstanding shares have been or
will be duly authorized and validly issued, fully paid and non assessable, have
been issued in compliance with the registration and qualification requirements
of federal and state securities law or applicable exemptions therefrom, and are
not subject to, nor were they issued in violation of, any preemptive rights or
any rights of first refusal or similar rights.

 

(b)   Options, Warrants, Reserved Shares.  Except for the 882,608 shares of
Common Stock reserved for issuance under the Equity Incentive Plans under which
654,491 options have been issued as of the date hereof, and any stock options or
restricted stock granted subsequent to the date hereof to employees, there are
no outstanding options, warrants, rights (including conversion or preemptive
rights) or agreements for the purchase or acquisition from the Borrower of any
shares of its Capital Stock or any securities convertible into or ultimately
exchangeable or exercisable for any shares of the Borrower’s Capital Stock. 
Except as Previously Disclosed, no shares of the Borrower’s outstanding Capital
Stock, or stock issuable upon exercise or exchange of any outstanding options,
warrants or rights, or other stock issuable by the Borrower are subject to any
preemptive rights, rights of first refusal or other rights to purchase such
stock (whether in favor or the Borrower or any other person), pursuant to any
agreement or commitment of the Borrower.  The Borrower is not a party or
otherwise subject to

 

20

--------------------------------------------------------------------------------


 

any agreement or understanding, and there is no agreement or understanding
between any persons or entities, which affects or relates to the voting or
giving of written consents either by a director of the Borrower or with respect
to acquisition, disposition, or voting of any Capital Stock of the Borrower.

 

SECTION 3.04.   Subsidiaries of the Borrower.  With respect to each of the
Subsidiaries (i) all the issued and outstanding shares of such entity’s Capital
Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(ii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into or exchangeable for, or any contracts or commitments to issue
or sell, shares of such entity’s Capital Stock or any other equity security, or
any such options, rights, convertible securities or obligations.  Except as set
forth in Schedule 3.04, the Borrower owns, directly or indirectly, all of the
issued and outstanding shares of Capital Stock or other equity securities of
each of the Subsidiaries, free and clear of all Liens.

 

SECTION 3.05.   Subsidiaries of the Bank of Manhattan.  The Bank of Manhattan
does not directly or indirectly own shares of any corporation or any interest in
any entity, except for shares acquired in the regular course of securing or
collecting a debt previously contracted in good faith in the ordinary course of
conducting a commercial banking business. The Bank of Manhattan’s direct or
indirect ownership of any such shares or interests is not in violation of any
prohibitions on ownership under any Applicable Law.

 

SECTION 3.06.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries except as contemplated by the Stock Pledge Agreement.

 

SECTION 3.07.   Relationship to Lenders.  The Borrower has a pre-existing
business relationship with the Administrative Agent and each Lender, and has the
capacity to protect its own interests in connection with this Agreement and the
Transactions of Section 25118 of the California Corporations Code.

 

SECTION 3.08.   Financial Condition; No Material Adverse Effect.

 

(a)   The Borrower has heretofore furnished to the Lenders (i) audited
consolidated balance sheet and statements of income, shareholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2010 of the Borrower
and each Subsidiary, in each

 

21

--------------------------------------------------------------------------------


 

case as reported on by a firm of recognized independent public accountants
reasonably acceptable to Administrative Agent, and (ii) unaudited consolidated
balance sheet and statements of income, members equity and cash flows as of and
for the portion of the fiscal year ended March 31, 2011, of the Borrower and
each Subsidiary, certified by its chief financial officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)    Since December 31, 2010, there has been no circumstance or event that has
had or would reasonably be expected to have a Material Adverse Effect in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower or its Subsidiaries, taken as a whole.

 

SECTION 3.09.   Properties.

 

(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.   Litigation and Environmental Matters.

 

(a)   There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

(b)   Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

22

--------------------------------------------------------------------------------


 

(c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.11.   Compliance with Applicable Laws; Operating Authorities.

 

(a)   Neither the Borrower or any Subsidiary is in violation of, and has not
violated or been charged with a violation of, any Applicable Law which would
have a Material Adverse Effect on the Borrower.  Neither the Borrower’s nor any
Subsidiary’s business is being conducted in conflict with or in violation of,
and has not been conducted in conflict with or in violation of, any Applicable
Law which would have a Material Adverse Effect on the Borrower.  Except as has
not had and would not reasonably be expected to have a Material Adverse Effect,
the business of the Bank of Manhattan has been and is now being conducted in
compliance with all Applicable Laws relating to banks, the business of banking
or the insurance of bank deposits (including, without limitation, the Bank
Secrecy Act and regulations thereunder, federal and state currency transaction
reporting requirements, truth in lending and all other applicable disclosure
requirements for consumer loans, fair credit reporting, usury, equal credit
opportunity, Community Reinvestment Act of 1977, as amended, and other rules and
regulations applicable to loans and lending practices).

 

(b)   To the Knowledge of the Borrower, neither the Borrower nor any Subsidiary
nor any of their respective directors, officers, employees or agents, is subject
to any civil or criminal liability for, or under investigation with respect to,
violations of any Applicable Laws, including, without limitation, laws
regulating extensions of credit or deposit practices, breach of fiduciary duty,
misappropriation of funds or any other matter, which could reasonably be
expected to have a Material Adverse Effect.

 

(c)   Each of the Borrower or any Subsidiary has filed all documents and reports
required to be filed by it with the FDIC, the Comptroller, the Federal Reserve
Board, the SEC, FINRA or any other Governmental Authority having jurisdiction
over its business or any of its assets or properties and all such reports
conform in all material respects with the requirements promulgated by such
Governmental Authorities.  As of their respective dates, all such filings were
in compliance in all material respects with the requirements of their respective
forms and were true and complete in all material respects and did not contain
any untrue statement of a fact or omit to state any fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All compliance or
corrective action relating to the Borrower or any Subsidiary required by
Governmental Authorities having jurisdiction over the Borrower or any Subsidiary
has been taken.  Neither the Borrower or any Subsidiary has received any
notification, formally or informally, from any Governmental Authority
(i) asserting that it is not in compliance with any of the statutes, regulations
or ordinances which such Governmental Authority enforces, or (ii) threatening to
revoke any of its licenses, franchises, permits or governmental authorizations.

 

(d)   Neither the Borrower nor any Subsidiary is a party to, nor is the Borrower
nor any Subsidiary or any of their respective assets or businesses, subject to
or the subject of, any written agreement, stipulation, conditional approval,
memorandum of understanding, notice of

 

23

--------------------------------------------------------------------------------


 

determination, judgment, supervisory agreement, order, written directive,
consent decree or other agreement with any Governmental Authority.

 

(e)   The Borrower or any Subsidiary each hold all registrations, licenses,
permits and franchises as are required to conduct their respective businesses as
now conducted (including, without limitation, any insurance or securities
activities), and all such licenses, permits and franchises are valid and in full
force and effect.  No suspension of any of the foregoing operating rights or
cancellation thereof has been initiated or threatened, and all filings,
applications and registrations with respect thereto are current.

 

SECTION 3.12.   Bank Secrecy Act; Patriot Act.  Neither the Borrower nor any
Subsidiary has received written notice of any regulatory concerns regarding its
compliance with the Bank Secrecy Act or related state or federal
anti-money-laundering laws, regulations and guidelines, including without
limitation those provisions of federal regulations requiring (i) the filing of
reports, such as Currency Transaction Reports and Suspicious Activity Reports,
(ii) the maintenance of records and (iii) the exercise of diligence in
identifying customers. The Borrower and any Subsidiary have adopted such
procedures and policies as are necessary or appropriate to comply with Title III
of the USA Patriot Act of 2001, as amended, and, to the Knowledge of the
Borrower, is in compliance with such law in all material respects.

 

SECTION 3.13.   Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  There has been no ownership change as defined in Section 382 of the
Code with respect to Borrower or any member of its Affiliated Group.

 

SECTION 3.14.   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

SECTION 3.15.   Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower

 

24

--------------------------------------------------------------------------------


 

to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

SECTION 3.16.   Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is, or will be, an “investment company” as defined in, or subject
to regulation under, the Investment Company Act.

 

SECTION 3.17.   Subsidiaries.  The Subsidiaries listed on Schedule 3.04 hereto
constitute the only Subsidiaries of the Borrower as at the date hereof.

 

SECTION 3.18.   Solvency.  The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, solvent.

 

SECTION 3.19.   Federal Regulations.  No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Federal Reserve Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.   Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)   The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the

 

25

--------------------------------------------------------------------------------


 

Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(c)   The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(d)   The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 12:00 p.m., Los
Angeles time, on August 31, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02.   Each Borrowing.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)   The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing.

 

(b)   At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the principal of and interest on each Loan and all other fees and charges
payable by Borrower hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01.   Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)   A copy of each report, proxy statement and other reports and materials
filed by the Borrower under the Exchange Act concurrent with the filing thereof
with the SEC, including all annual and periodic reports on Form 10K and 10Q;

 

26

--------------------------------------------------------------------------------


 

(b)   Within 120 days after the end of each fiscal year, the audited financial
statements of the Borrower, reported on by independent public accountants
reasonably acceptable to Administrative Agent, (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Borrower on a consolidated basis in accordance with
GAAP consistently applied;

 

(c)   within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated and consolidating balance
sheet and related consolidated and consolidating statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(d)   concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01, 6.09 and 6.10 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.08 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(e)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02.   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)   the occurrence of any Default;

 

(b)   any (i) default or event of default of the Borrower or any of its
Subsidiaries under any provision of any security issued by the Borrower or of
any agreement, instrument or other undertaking to which the Borrower is a party
or by which it or any of its property is bound or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any arbitrator or Governmental Authority, which in either case,
if not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

27

--------------------------------------------------------------------------------


 

(c)   any litigation or proceeding affecting the Borrower or any of its
Subsidiaries or any “affiliated person” of the Borrower or any of its
Subsidiaries within the meaning of the Investment Company Act instituted by a
shareholder of the Company or otherwise styled as a shareholder derivative
action, in any amount, or any other type of litigation or proceeding in which
the amount involved is $100,000 or more and not covered by insurance or in which
injunctive or similar relief is sought and which could reasonably be expected to
have a Material Adverse Effect;

 

(d)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount which could
reasonably be expected to have a Material Adverse Effect;

 

(e)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

(f)   any development, action, circumstance or event that would have been
required to be disclosed pursuant to Section 3.11 hereof had such matter existed
on the date of this Agreement.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.   Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business.

 

SECTION 5.04.   Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.05.   Priority; Compliance.  Borrower shall cause all actions taken or
as may be requested by Administrative Agent to assure that all outstanding
Capital Stock of the Bank of Manhattan is at all times pledged to Lenders
pursuant to the Stock Pledge Agreement and to preserve and maintain Lenders’
first priority and perfected security interest therein.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.

 

SECTION 5.06.   Collateral.  The Borrower shall take all actions necessary or
requested by Administrative Agent to grant, perfect and preserve Lender’s first
priority security interest in all collateral securing Borrower’s obligations
hereunder as contemplated by this Agreement or any Loan Document.

 

SECTION 5.07.   Offering.  The Borrower may issue shares of its common stock or
common stock and Warrants in a public offering or private placement (an
“Offering”); provided that Administrative Agent or its designees or Affiliates
shall be entitled to purchase all securities offered for sale by the Borrower
that are not subscribed to and purchased by other investors at the same price
and on such other financial terms as such securities are offered and sold to
such other investors, and provided that the amount of any shares or Warrants
issued to Persons other than the Administrative Agent or its designees or
Affiliates shall not exceed the limitations set forth in Section 6.11.  These
rights of Administrative Agent shall be in addition to the rights of
Administrative Agent, Lenders or their Affiliates to purchase shares under the
Stock Purchase Agreement dated May 14, 2008 as amended.  Notwithstanding the
foregoing, no shares of common stock or other Capital Stock of Borrower or any
other member of the Affiliated Group shall be sold in the Offering or otherwise
to any Person where such issuance could reasonably be expected to result in an
ownership change under Section 382 of the Code.

 

SECTION 5.08.   Insurance.  The Borrower and its Subsidiaries shall maintain in
full force and effect at all times, policies of insurance with reputable
insurers covering such risks and in such amounts as are prudent and in
accordance with standard industry practices, which covered risks and coverage
amounts shall not be less than those currently in effect.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.   Financial Conditions Covenants.  The Borrower will not permit
Consolidated Net Worth at any time on or after the Effective Date to be less
than the sum of (i) $18,000,000, plus, (ii) 100% of the Net Cash Proceeds of any
issuances by the Borrower of any Capital Stock and any equity contributions
after the Effective Date.  The Borrower shall maintain a total tier one leverage
capital ratio of not less than 10%.  The Bank of Manhattan shall maintain

 

29

--------------------------------------------------------------------------------


 

total risk based capital and tier one leverage capital ratios of not less than
12% and 10%, respectively.

 

SECTION 6.02.   Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)   Indebtedness created hereunder;

 

(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.02,
but not any extension, renewals or replacements of any such Indebtedness;

 

(c)   Indebtedness (i) of the Borrower to any Subsidiary, the proceeds from
which would be used in the ordinary course of business and (ii) of any
Subsidiary to the Borrower or any other Subsidiary; and

 

(d)   Indebtedness for which the Net Proceeds are applied toward repayment of
the Loans.

 

SECTION 6.03.   Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any Capital
Stock owned by it in property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)   Permitted Encumbrances; and

 

(b)   Liens in the Capital Stock of the Bank of Manhattan or other collateral
securing the Borrower’s obligations hereunder.

 

SECTION 6.04.   Fundamental Changes.

 

(a)   The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the owned Capital Stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve

 

(b)   The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower or its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.05.   Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Capital Stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or

 

30

--------------------------------------------------------------------------------


 

any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

(a)   Permitted Investments by the Borrower or any of its Subsidiaries;

 

(b)   investments by the Borrower in the Capital Stock of Subsidiaries;

 

(c)   loans or advances (i) made by the Borrower to any Subsidiary, the proceeds
from which would be used in the ordinary course of business and (ii) made by any
Subsidiary to the Borrower or any other Subsidiary;

 

(d)   Guarantees constituting Indebtedness permitted by Section 6.02; and

 

(e)   investments in cash equivalents, including any such investment that may be
readily sold or otherwise liquidated.

 

SECTION 6.06.   Limitation on Transactions with Affiliates.  The Borrower will
not, and will not permit any Subsidiary to, except as described on Schedule
6.06, enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless such transaction is (a) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a person which is not an
Affiliate, (b) complies with Regulation O and W of the Federal Reserve Board and
all other requirements of Applicable Law or any Governmental Authority, and
(c) is not otherwise prohibited by this Agreement.

 

SECTION 6.07.   Limitation on Sale of Assets.

 

(a)   The Borrower will not convey, sell, lease, assign, transfer or otherwise
dispose of Capital Stock of any Subsidiary such that the Borrower shall, at any
time on or after the Effective Date, own less than the percentage ownership
currently owned by Borrower in such Subsidiary as set forth on Schedule 3.04
hereto; and

 

(b)   The Borrower will not, and will not permit any Subsidiary to, dispose of
any of its property, whether now owned or hereafter acquired, outside the
ordinary course of business unless the Net Cash Proceeds from any such
disposition are applied toward any required prepayment of the Loans as set forth
in Section 2.07(b).  The foregoing shall not apply to any sale by Bank of
Manhattan of Real Estate Owned or of mortgage loans originated for sale.

 

SECTION 6.08.   Limitation on Leases.  The Borrower will not, and will not
permit any Subsidiary to acquire ownership of any real property, or permit the
amount paid by it for lease obligations under operating leases to which the
Borrower or any Subsidiary is a party (including any such leases entered into in
connection with sale leaseback transactions) for any fiscal year of the Borrower
to exceed $200,000.

 

SECTION 6.09.   Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly,

 

31

--------------------------------------------------------------------------------


 

any Restricted Payment, except (a) Subsidiaries may declare and pay dividends
ratably with respect to their Capital Stock, and (b) the Borrower and its
Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans, other benefit plans or employee equity repurchase
obligations for management or employees of the Borrower and its Subsidiaries.

 

SECTION 6.10.   Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Capital Stock or to make
or repay loans or advances to the Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
Applicable Law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) the foregoing shall not apply to
restrictions or conditions imposed by the Stock Pledge Agreement; and (v) the
foregoing shall not apply to any standard restrictions imposed in connection
with the issuance of SBLF Securities.

 

SECTION 6.11.   Capital Stock.  The Borrower shall not issue or sell, agree to
issue or sell, or grant to any Person or group of related Persons, any shares of
common stock of the Borrower in excess of 4.9% of the total shares of common
stock of the Borrower, or any warrant, option or other right to acquire in
excess of (a) 4.9% of the total shares of common stock of the Borrower or which
are convertible into or exchangeable for in excess of 4.9% of the total shares
of common stock of the Borrower, or (b) any shares of any other class of Capital
Stock other than SBLF Securities.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)   the Borrower shall fail to pay any principal of any Loan within five
(5) days of when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

32

--------------------------------------------------------------------------------


 

(c)   any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

(d)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI;

 

(e)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f)   the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness permitted hereunder;

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets;

 

(i)   the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

33

--------------------------------------------------------------------------------


 

(j)   the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)   one or more judgments not covered by insurance for the payment of money in
an aggregate amount in excess of $500,000 shall be rendered against the Borrower
or any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

 

(l)   an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

 

(m)   a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of

 

34

--------------------------------------------------------------------------------


 

whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right,

 

35

--------------------------------------------------------------------------------


 

in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in Los Angeles, California, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.   Notices.

 

(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)    if to the Borrower, to it at Bank of Manhattan, 2141 Rosecrans Avenue,
Suite 1160, El Segundo, California, Attention of Terry Robinson, President and
Chief Executive Officer (Fax No. (310) 606-8090);

 

(ii)    if to the Administrative Agent, to Carpenter Fund Management Company,
LLC, Five Park Plaza, Suite 950, Irvine, California 92614, Attention of Robert
Sjogren, General Counsel (Fax No. (949) 261-0880; and

 

(iii)    if to any other Lender, care of the Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02.   Waivers; Amendments.

 

(a)   No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.12(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the

 

37

--------------------------------------------------------------------------------


 

rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

 

SECTION 9.03.   Expenses; Indemnity; Damage Waiver.

 

(a)   The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the Transactions, including any syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)   The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

38

--------------------------------------------------------------------------------


 

(d)   To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages and attorneys’ fees, court costs and other expenses of
enforcing such claim or claims) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

 

(e)   All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

 

SECTION 9.04.   Successors and Assigns.

 

(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except with the approval
of the Administrative Agent.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)   Subject to the conditions set forth below, any Lender may assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent.  Notwithstanding the
foregoing, any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement.  The Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.11 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender

 

39

--------------------------------------------------------------------------------


 

(c)   A Participant shall not be entitled to receive any greater payment under
Section 2.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.11 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.11(e) as though it were a
Lender.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender.

 

SECTION 9.05.   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.09 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07.   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

40

--------------------------------------------------------------------------------


 

SECTION 9.08.   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)   This Agreement shall be construed in accordance with and governed by the
law of the State of California.

 

(b)   The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Superior Court of Los
Angeles County, California and of the United States District Court of the
Southern District of California, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such California State
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)   The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AT THE TIME OF THE INSTITUTION OF ANY
LEGAL PROCEEDING, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE

 

41

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MANHATTAN BANCORP

 

 

 

 

 

By

/s/ Brian E. Côté

 

 

Name:

Brian E. Côté

 

 

Title:

EVP/CFO

 

 

 

 

 

CARPENTER FUND MANAGEMENT COMPANY, LLC, Administrative Agent,

 

 

 

 

 

By

/s/ James B. Jones

 

 

Name:

James B. Jones

 

 

Title:

Managing Member

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND, L.P.

 

 

 

 

By

Carpenter Fund Manager GP, LLC, its General Partner

 

 

By:

/s/ James B. Jones

 

 

 

James B. Jones

 

 

Its:

Managing Member

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND-A, L.P.

 

 

 

 

 

By

Carpenter Fund Manager GP, LLC, its General Partner

 

 

By:

/s/ James B. Jones

 

 

 

James B. Jones

 

 

Its:

Managing Member

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Addresses of Notices; Commitments; Percentage Shares

 

Lender Name and Address

 

Commitment
Initial Loan

 

Percentage

 

 

 

 

 

 

 

Carpenter Community BancFund-A, L.P.

Five Park Plaza, Ste. 950

Irvine, CA 92614-8527

 

$

4,830,000

 

96.60

%

 

 

 

 

 

 

Carpenter Community BancFund, L.P.

Five Park Plaza, Ste. 950

Irvine, CA 92614-8527

 

$

170,000

 

3.40

%

 

 

 

 

 

 

Total

 

$

5,000,000

 

100

%

 

 

 

Commitment
Optional Loan

 

Percentage

 

 

 

 

 

 

 

Carpenter Community BancFund-A, L.P.

Five Park Plaza, Ste. 950

Irvine, CA 92614-8527

 

$

1,932,000

 

96.60

%

 

 

 

 

 

 

Carpenter Community BancFund-A, L.P.

Five Park Plaza, Ste. 950

Irvine, CA 92614-8527

 

$

68,000

 

3.40

%

 

 

 

 

 

 

Total

 

$

2,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.04

 

Subsidiaries

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Indebtedness

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

Transaction with Affiliates

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

Existing Restrictions

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------